SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

674
KA 14-01172
PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

JESSE JOHNSTON, DEFENDANT-APPELLANT.


CARA A. WALDMAN, FAIRPORT, FOR DEFENDANT-APPELLANT.

JESSE JOHNSTON, DEFENDANT-APPELLANT PRO SE.

VALERIE G. GARDNER, DISTRICT ATTORNEY, PENN YAN (DAVID MASHEWSKE OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Yates County Court (W. Patrick
Falvey, J.), rendered June 10, 2014. The judgment convicted
defendant, upon his plea of guilty, of burglary in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of burglary in the second degree (Penal Law § 140.25
[2]), defendant contends that County Court erred in refusing to
suppress his statement to the police. According to defendant, he was
not properly advised of his Miranda rights because he was advised that
“anything he said could be used in a court of law” but was not
specifically advised that anything he said could be used against him
in a court of law. We reject that contention. “[T]he Miranda
prophylaxis does not require a ritualistic incantation of warnings in
any particular language or form . . . The inquiry is simply whether
the warnings reasonably conve[y] to [a suspect] his [or her] rights as
required by Miranda” (People v Bakerx, 114 AD3d 1244, 1247, lv denied
22 NY3d 1196 [internal quotation marks omitted]; see People v Barber-
Montemayor, 138 AD3d 1455, 1455).

     We reject defendant’s further contention that he was “tricked”
into providing his statement. No specific promises were made to
defendant, and his statement was not rendered involuntary merely
because an officer suggested that it would be generally beneficial for
defendant to confess to any crime that he may have committed (see
People v Sanderson, 68 AD3d 1716, 1716, lv denied 14 NY3d 844; People
v Martin, 55 AD3d 1236, 1237, lv denied 11 NY3d 927, reconsideration
denied 12 NY3d 855). Defendant failed to preserve for our review his
contention that his statement was rendered involuntary because he was
                                 -2-                           674
                                                         KA 14-01172

under the influence of methadone (see People v Lewis, 124 AD3d 1389,
1390, lv denied 26 NY3d 931) and, in any event, that contention lacks
merit. The sentence is not unduly harsh or severe.

     Finally, we have considered defendant’s contentions in his pro se
supplemental brief and conclude that none warrants modification or
reversal of the judgment.




Entered:   October 7, 2016                      Frances E. Cafarell
                                                Clerk of the Court